Exhibit 10.1

 

[g301551kci001.gif]

 

Iowa State University Research Park Corporation

2711 South Loop Drive, Suite 4050

Ames, Iowa 50010-8648

 

Memorandum of Agreement

 

DATE:

 

November 14, 2011

 

 

 

TO:

 

Nicholas Vahanian

 

 

NewLink Genetics Corporation

 

 

2503 S. Loop Drive, Suite 5100

 

 

Ames, lA 50010

 

 

 

FROM:

 

Steven T. Carter, President

 

 

 

RE:

 

ADDENDUM TO THE LEASE BETWEEN ISU RESEARCH PARK CORPORATION AND NEWLINK GENETICS
CORPORATION DATED MARCH 1, 2010.

 

The following information constitutes additions to the Lease Agreement between
ISU Research Park Corporation (Landlord) and NewLink Genetics Corporation
(Tenant).  Upon signatures of appropriate representatives of Landlord and Tenant
affixed to this Memorandum, this Memorandum becomes a part of that Lease
Agreement dated March 1, 2010.

 

Tenant has requested and Landlord agrees to extend the Lease Agreement to
Building 5 Phase II (containing ±26,616 sf) at 2503 South Loop Drive, in the
following manner:

 

Term

 

Sq. Ft.
Base
Rents

 

Sq. Ft.
Operating
Rents

 

Monthly
Base
Rents

 

Monthly
Operating
Rents

 

Annual
Base
Rents

 

Annual
Operating
Rents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unfinished shell space (±14,806 rentable square feet or rsf)-

 

 

 

 

 

 

 

 

 

 

 

 

 

12/1/2011-
2/29/2012

 

$

 5.58

 

$

 1.13

*

$

6,884.79

 

$

1,394.23

 

$

82,617.48

 

$

16,730.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finished space (±14,806 rsf) (±13,825 is the useable square feet or usf)-

 

 

 

 

 

 

 

 

 

 

 

 

 

3/1/2012-
2/28/2017

 

$

11.50

 

Actual

 

$

14,189.08

 

Actual

 

$

170,268.96

 

Actual

 

 

--------------------------------------------------------------------------------


 

Unfinished shell space (±11,810 rsf)- (1 year lease with automatic renewal
unless Tenant provides a six-month notice of termination)

 

 

 

 

 

 

 

 

 

 

 

 

 

3/1/2012-
2/28/2013

 

$

5.58

 

Actual

 

$

5,491.65

 

Actual

 

$

65,899.80

 

Actual

 

 

--------------------------------------------------------------------------------

* Estimated operating rents through June 30, 2012.  The majority of operating
rents are property taxes which will rise annually as the property tax abatement
declines.

 

At such time that Tenant proceeds with additional improvements for Building 5
Phase II, Tenant agrees to sign a five-year lease addendum on any finished area.
Landlord will then provide $45/SF for tenant improvements and access to the
remaining state funds, currently $450,000, assuming their continued
availability.  Base rent for the additional finished space is currently
projected at $11.50 SF/YR plus operating expenses, but could vary based on the
interest rate.  The $11.50 SF/YR lease rate is based on the current interest
rate.

 

Should the Tenant proceed with improvements and then determine a need to reduce
the finished space they are leasing in Phase 2, Landlord will work with the
Tenant to find qualified tenants to sublease the space from Tenant.  The
Landlord will make all reasonable efforts to assist the Tenant in securing a
tenant to sublease the space, including identifying all appropriate prospects to
NewLink.

 

Tenant is responsible for all utility costs and operations will be consistent
with those of Building 5 Phase I.  The tenant and landlord will work together to
specify costs each is responsible for based on the Phase 1 lease.

 

Subject to the terms of this Memorandum, Tenant agrees that all terms and
conditions of the March 1, 2010 Lease and those described in this Memorandum
shall remain in force.

 

Please sign and return both originals to my office by November 18, 2011 if you
concur with the above terms.  We will then send a fully executed copy for your
records.

 

 

 

AGREED

FOR

 

FOR

NewLink Genetics Corporation

 

ISU Research Park Corporation

 

 

 

 

 

 

/s/ Carl Langren

 

/s/ Steve Carter

 

 

 

VP of Finance

 

Director

Title

 

Title

 

 

 

11/14/2011

 

11/14/2011

Date

 

Date

 

 

2

--------------------------------------------------------------------------------